Citation Nr: 1424448	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent disabling for service-connected posttraumatic stress disorder (PTSD) with mood disorder and associated alcohol abuse (an acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from May 2003 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In December 2011, the Board remanded the claim for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's service-connected PTSD with mood disorder and associated alcohol abuse, is shown to have been manifested by symptoms that include depression, anxiety, chronic sleep impairment, panic attacks more than once per week, and disturbance  in motivation and mood, with Global Assessment of Functioning scores ranging from 48 to 50, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for service-connected PTSD with mood disorder and associated alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

In December 2007, the RO granted service connection for PTSD with mood disorder, rule out bipolar disorder, type II with associated alcohol abuse, evaluated as 70 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 70 percent.  In May 2008, the RO granted a temporary total evaluation (100 percent rating) for the period from October 8, 2007 to November 31, 2007, followed by a resumption of the 70 percent rating.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2013), the Veteran received psychiatric treatment as early as December 2003, with an assessment of anxiety.  He served in Iraq between February and September of 2005 as a clinical psychologist.  Between August and September of 2006, he underwent inpatient substance abuse treatment.  A February 2007 physical evaluation board report contained an Axis I diagnosis of PTSD, alcohol dependence in remission, and major depressive disorder.  The Axis V diagnosis was a GAF score of 55.  Reports, dated in August 2007, contain GAF scores of 45, and 45/55 (current/high for the past year).  These reports note that he was taking Ativan and Depakote, and that he complained of anger, anxiety or tension, sleeping difficulty, nightmares, and "violent thoughts/behavior."  The Veteran reported that he lived in his own home with his wife and child.  

The RO has evaluated the Veteran's PTSD with mood disorder, rule out bipolar disorder, type II with associated alcohol abuse, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

As a preliminary matter, the Board notes that a temporary total evaluation (i.e., 100 percent) is in effect from October 8, 2007 to November 31, 2007, based on a period of hospitalization for psychiatric symptoms over 21 days.  See 38 C.F.R. § 4.30 (2013).  Since a 100 percent rating in is effect, the increased rating claim is moot for this time period

The relevant medical evidence during the time period on appeal includes VA progress notes, which show that in September 2007, the Veteran denied drinking or drug use.  He denied depression, but complained of an "emotional flatness."  

A VA examination report, dated in September 2007, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to be taking Divalproex, Citalopram, Lorazepam, and Prazosin.  The Veteran reported that he lived with his wife and son in his house.  He denied current use of alcohol or street drugs.  The Veteran complained of difficulty with focus and concentration, and stated that he was attempting to start a practice in his field.  He reported the following: he had friends, but little contact with them since his decompensation, due to a lack of desire.  He ate three meals per day and bathed without assistance.  He had hyperarousal, re-experiencing of traumatic events, avoidance behaviors, nightmares, and depression.  He reported that his anxiety attacks had been severe in the past, but that they were not currently occurring on a routine basis.  He tried to avoid public places.  He felt mentally detached, confused, and disorganized.  He was extremely emotionally distant from his wife, with little intimacy towards her or other family members.  He denied auditory or visual hallucinations, or current thoughts of suicide.  He complained of low self-esteem, low libido, and low motivation and energy.  

On examination, he presented himself with a good measure of self-confidence despite a significantly depressed mood.  Affect was extremely restricted and tearful at times.  His testing performance was highly suggestive of significant difficulties with short-term memory and concentration given his high level of accomplishment and prior training.    

The examiner concluded that the Veteran's symptoms were consistent with a severe case of PTSD of a chronic nature, secondary to exposure to combat.  He was thought to have a mood disorder NOS (not otherwise specified), with consideration of bipolar disorder in the future if another manic of hypomanic state should occur.  The examiner stated that there had been no worsening of his condition, and that there had been no remission in the last year.  The Veteran was currently sober.  There had not been any inappropriate behavior in the last month.  The Veteran was in treatment and had "responded somewhat" to his current medication regime.  His thought processes and communication were impaired by his difficulties with short-term memory and concentration and general organizational difficulties.  His social functioning was significantly impaired by his high level of anxiety and his current state of depression.  He was not employable from a psychiatric standpoint.  The Axis I diagnoses were PTSD, chronic and severe, mood disorder NOS, rule out bipolar disorder, type II, and alcohol abuse, in early remission.  The Axis V diagnosis was a GAF score of 50.  

The examiner concluded that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to symptoms of intermittent suicidal ideation, depression affecting ability to function independently and appropriately and effectively, and impaired impulse control with significant irritability, and difficulty adapting to stressful circumstances.  He required continuous medication.

A VA progress note, dated in December 2007, shows that the Veteran was contacted by telephone.  He reported that he is "maintaining pretty well," and that the PTSD program had been "extremely helpful in giving him coping skills."  He stated that he was on fewer medications and that he was "feeling better than he has for a very long while."  He was noted to be taking Buproprion and Lorazepam. 
VA progress notes, dated between December 2007 and January 2008 indicate that the Veteran was not receiving treatment, and that he was helping to care for a sick relative.  A March 2008 report notes that the Veteran had completed a 45-day residential program (i.e., in 2007) and that he "sees it as a success and his anxiety/depression has been adequately treated in his view."  The Veteran stated that he felt he was making progress and that he was tolerating Buproprion well.  He stated that he was using Ativan very infrequently.  Reports, dated in April 2008, note complaints of continued flashbacks that were of less intensity.  The Veteran reported that he was irritable, but that his anger was under much better control.  He stated that his marriage was doing much better.  He reported feeling numb, having no interests, no libido, social avoidance, and alienation.  In July 2008, he complained of anger surges and outbreaks, and a lack of motivation with regard to his doctoral paper and his career in general.  In August 2008, he was started on Clonidine to help with excessive and persistent hypearousal.  

In November 2008, he reported that he had completed another stage of his doctoral paper, although he still had problems with concentration, with increasing disinterest.

In January 2009, he reported that he had completed his doctoral paper, and that he would now begin to try to find a job.  Overall, he was noted to be stable and he reported a significant reduction in anger surges.  His marriage was improved, although he remained emotionally distant.  In April 2009, he reported that he was doing "okay most of the time," and that his Buproprion helped with his mood.  He stated that he rarely used his Clonidine, although he found it helpful when he was hyperaroused, and that he was not using his Lorazepam.  He reported that he had found full-time employment, and that he was making some progress with his anger control.  Between June and July of 2009, he was noted to have increased anxiety and panic due to marital issues.  In August 2009, he was noted to be more stable and less reactive emotionally as he settled into tolerating his marital crisis.  

A VA PTSD disability benefits questionnaire (DBQ), dated in March 2012, shows that a psychologist noted the following: the Veteran's claims file had been reviewed.  The Veteran had filed for divorce in August 2011 and was fighting for parental time and had received 50/50 (joint) custody.  He described his relationship with his two boys as good.  He reported not dating, and having no interest in dating, since his last VA examination in 2007.  He had worked for almost a year. And then, about two years ago, he had taken over new responsibilities.  He currently worked full-time and coordinated referrals for bereavement, both locally and nationally, for his employer.  He felt overwhelmed at work due to budgetary constraints which kept him from hiring additional help.  He complained of decreased concentration, increased absenteeism and tardiness, and memory loss.  He had recently been counseled for having no leave balance over a long period of time.  He missed four to six hours of work per week, and used up his annual leave every month due to his symptoms.  He felt too overwhelmed to take an examination to obtain a professional license.  He was taking Citalopram, Dextroamphetamine, Lorazepam, and Zolpidem.  He last GAF score, in January 2012, was 48.  He had started drinking after his divorce, and he thought that he needed to cut back to two or three drinks per day when he didn't have his children.  

On examination, the Veteran was clean and neatly groomed, and appropriately dressed.  He was alert and oriented times four (person, place, time and date).  He was depressed, with normal affect.  The following were unremarkable: speech rate and tone, thought content and progression, tangentiality, circumstantiality, loose associations, flight of ideas, hallucinations, and delusions.  Memory, attention and concentration, and abstract reasoning, were WNL (within normal limits).  The Veteran denied current homicidal ideation.  Fund of knowledge, language, insight, and judgment, were good. 

The examiner stated that the Veteran had depression, chronic sleep impairment, panic attacks more than once per week, disturbance in motivation and mood, difficulty in adapting to stressful circumstances including work or a work-like setting, difficulty in establishing and maintaining effective relationships, chronic suicidal ideation, and an inability to establish and maintain relationships.  He had daily symptoms, lasting most of the day, which had been continuous since his last VA examination.  His symptoms were severe.  The Veteran was noted not to have an interest in dating or getting close in an intimate relationship since his 2007 VA examination.  His symptoms were in the severe range of dysfunction.  He reported a panic attack every morning at work when he sees how many emails he has, and anxiety to the point where he becomes immobilized at work.  He uses every bit of his sick leave and vacation leave every month.  He has significant dissociative episodes related to his PTSD.  He has severe depressive symptoms and chronic suicidal ideation, but he denied any active plan and was able to contract for safety.  He was actively engaged in treatment.  His prognosis for improvement was guarded.  The Veteran's Axis I diagnoses were PTSD, and major depressive disorder.  The Axis V diagnosis was a GAF score of 48.  The Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

While the Board has taken into consideration the Veteran's medical credentials, the Board finds that an initial evaluation in excess of 70 percent is not warranted. The evidence of record is insufficient to show total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  

Both the September 2007 and March 2012 VA examiners concluded that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, and this corresponds to the criteria for no more than a 70 percent evaluation under DC 9411.  The Board further notes that some of the impairment noted by the March 2012 VA examiner implicates the criteria for only a 30 percent evaluation, e.g., chronic sleep impairment, or only a 50 percent evaluation, e.g., panic attacks more than once per week, disturbance  in motivation and mood, and difficulty in establishing and maintaining effective relationships.  The Veteran's GAF scores have ranged from 48 to 50.  This is evidence of no more than serious symptoms.  See QRDC DSM-IV.  The Board has considered that the 2007 VA examiner indicated that the Veteran was unemployable.  However, this conclusion is not supported by the associated or subsequent findings.  

In this regard, it appears that the Veteran was working towards a doctorate until he completed the requirements in January 2009, that he has been working full-time since April 2009, and that he assumed a position of added responsibility about one year after starting his job.  To the extent that he has complained of feeling overwhelmed at work, he indicated that this was, at least in part, due to understaffing.  To the extent that he reported using all of his leave on a monthly basis, as well as anxiety, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this regard, while the Board has noted the Veteran's problems, it is important for the Veteran to understand that not all evidence in this case supports the current 70% evaluation, let alone a higher evaluation. 

For example, the VA progress notes show that overall, the Veteran repeatedly reported favorable or improved functioning or symptomatology.  The March 2012 DBQ shows that while the Veteran filed for divorce in August 2011, that he had received joint custody of his children, and that he described his relationship with his two boys as "good."  His symptoms include panic attacks, suicidal ideation (without plan), depression, and significant dissociative episodes related to his PTSD.  However, on examination, there was no evidence of impairment of speech, thought content and progression, memory, attention and concentration, abstract reasoning, hallucinations, or delusions.  Language, insight, and judgment, were good.  

In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name, nor are the other demonstrated symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).   The Board notes that the Veteran's representative has cited to Johnson v. Brown, 7 Vet. App. 95, 97 (1994), for the proposition that only one of the three criteria for a 100 percent rating need be met.  See April 2014 appellate brief.  However, Johnson pertains to an old version of the law governing mental disorders, which is no longer in effect.  See 38 C.F.R. § 4.132, DC 9411 (as in effect prior to November 7, 1996).  That regulation was revised and renumbered as 38 C.F.R. § 4.130; as a result of the revision, the applicable criteria were changed.  See 61 Fed. Reg. 52,701 -702 (1996).  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 70 percent under DC 9411.  See 38 C.F.R. § 4.7.  

The Veteran is competent to report his current psychiatric symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating, and his medical training.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's subjective statements with regard to the severity of his psychiatric disability.

The Board has considered the determinations in Fenderson, and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating is warranted. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not claimed to be unemployable.  He reports full-time employment since April 2009.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have symptoms as noted above, and the rating schedule contemplates his symptoms.  38 C.F.R. § 4.130 (general rating formula); see also Mauerhan.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran was hospitalized between October and November of 2007, with no subsequent hospitalization.  Although he has asserted that his disability has caused him to miss four to six hours of work per week, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. at 363.  In this case, the evidence indicates that the Veteran has worked full-time since April 2009.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In reaching this decision, to the extent that the claim has been denied, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.

The Board notes that the VCAA notice was issued in association with the Veteran's claim for service connection, and that this claim was granted in December 2007.  In such a case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  To the extent that no VA progress notes are associated with the claims file dated after 2009, and no VA vocational rehabilitation records are associated with the claims file, the Veteran has been afforded two examinations, with one as recently as March 2012, and he has not asserted that these records are relevant to his claim.  Given the foregoing, there is no basis to find that there are outstanding medical records that are relevant to the issue on appeal, or that any further development is warranted.  See 38 C.F.R. § 3.159(d) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In May 2011, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination.  In March 2012, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

A rating in excess of 70 percent for service-connected PTSD with mood disorder and associated alcohol abuse, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


